Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                                  ATTORNEYS FOR APPELLEE:
MICHAEL J. WRIGHT                                        GREGORY F. ZOELLER
Wright, Shagly & Lowery, P.C.                            Attorney General of Indiana
Terre Haute, Indiana
                                                         ANDREW R. FALK
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana

                                                                                       FILED
                                                                                   Jul 26 2012, 9:16 am


                               IN THE                                                      CLERK
                                                                                         of the supreme court,


                     COURT OF APPEALS OF INDIANA
                                                                                         court of appeals and
                                                                                                tax court




DOUGLAS L. CHUBB,                                        )
                                                         )
        Appellant-Defendant,                             )
                                                         )
            vs.                                          )      No. 77A04-1110-CR-519
                                                         )
STATE OF INDIANA,                                        )
                                                         )
        Appellee-Plaintiff.                              )


                     APPEAL FROM THE SULLIVAN SUPERIOR COURT
                          The Honorable Robert E. Springer, Judge
                              Cause No. 77D01-0906-FB-98


                                               July 26, 2012

                  MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
      Douglas L. Chubb (“Chubb”) was convicted in Sullivan Superior Court of Class B

felony robbery. Chubb appeals and presents three issues, which we restate as:

      I.     Whether the trial court abused its discretion in denying Chubb’s oral
             motion to continue made on the day of trial;

      II.    Whether the State presented sufficient evidence to support Chubb’s
             conviction; and

      III.   Whether the trial court abused its discretion by failing to consider certain
             mitigating factors when sentencing him to twelve years incarceration, with
             two of those years suspended to probation.

      We affirm.

                             Facts and Procedural History

      Shortly before noon on April 7, 2009, Chubb walked into the Harris Bank in

Farmersburg, Indiana wearing a gray hooded sweatshirt pulled up close to his face. The

sweatshirt was gray but had a liner of a darker color. Chubb also had a black mask

covering the lower part of his face and wore sunglasses that covered most of the upper

part of his face. Chubb approached Pam Bartley (“Bartley”) and Debra Thompson

(“Thompson”), who were the only employees at the bank that day. Chubb pointed a

small, black semi-automatic handgun at Thompson’s face and ordered her to go into the

bank vault and get cash. Bartley told Thompson to do what Chubb said.

      While Thompson attempted to open the vault, Chubb pointed the gun at Bartley.

Bartley noticed that Chubb had a distinctive, raspy voice and also had a particular speech

pattern in which he would raise his voice while making a command, then lower his voice

and repeat the command. He also called both Thompson and Bartley “ma’am.” Tr. p.

288. Bartley saw Chubb’s eyes at one point when he lowered his sunglasses and noticed

                                            2
that he had blue eyes with “crows feet” wrinkles and that one eye “drooped” more than

the other. Tr. p. 284. Chubb ordered Bartley to remove cash from the cash registers and

warned her not to set off any alarms or give him any traceable money. Thompson was

eventually able to open the vault and placed a large amount of cash on the bank counter,

which Chubb took. After placing the cash in the pockets of his sweatshirt, Chubb

ordered Bartley and Thompson into the vault and told them to shut the vault doors and

remain there for five minutes. They remained in the vault until they heard the bank door

signal that someone had left. They then locked the doors and telephoned the police.

Chubb absconded with over $27,729 in cash. Most of the cash was in large bills, but the

amount also included $242 in the relatively rare two-dollar bills.

       Shortly thereafter, Chubb met John Sandberg for lunch at a local bar. Chubb had

called Sandberg earlier that day and insisted that Sandberg should call him before he left

his house and then again after he left his house. When they met at the bar, Sandberg told

Chubb that he thought “the bank might have just got robbed.” Tr. p. 360. Chubb then

telephoned someone and told them “the Harris Bank just got robbed.” Id. Sandberg

replied to Chubb, “I never said Harris Bank.” Id. After that, Chubb was not interested in

talking about the robbery with Sandberg.

       When the police arrived at the bank, they viewed the video recorded by the bank’s

security cameras. Although this video was low quality and “grainy,” the police were able

to discern that the robber had been wearing a gray hooded sweatshirt with a dark liner

and had a gun in his hand. The police also went to surrounding businesses to see if they

had security cameras that happened to record any of the events at the bank.             A

                                             3
neighboring Dairy Queen restaurant had a high-quality video recording that showed a

silver 2002 Chevrolet Cavalier coming from the direction of the bank at a high rate of

speed at the same time that Chubb had left the bank. The driver of the Cavalier was

wearing a gray hooded sweatshirt or jacket. The Cavalier also had several identifying

characteristics, including a rear spoiler, a front license plate bracket with no license plate,

an oval-shaped decal on the lower left part of the driver’s side door window, and a sticker

of an American flag with an eagle’s head on the outside driver’s side mirror. A similar

sticker was on the back door window on the driver’s side of the car.

       More than a month later, on May 24, 2009, a Sullivan County Sheriff Deputy was

driving his patrol car on U.S. Highway 41 when he noticed a silver Cavalier that matched

the description of the car in the surveillance video. The deputy ran the license plate of

the Cavalier and discovered that the car was registered to Chubb and his son. Chubb was

also a suspect because he had paid off his son’s $11,650 restitution debt to the Sullivan

County Clerk in cash.

       On June 4, 2009, Chubb entered the Harris Bank again, this time wearing a large,

black cowboy hat. He went to a teller and asked for “mint coins.” Tr. pp. 133, 294.

Although Bartley was not assisting Chubb, she heard his voice and recognized it from the

bank robbery. Frightened that Chubb was going to rob the bank again, Bartley looked at

Chubb and asked him who he was and if he was a customer of the bank. Chubb

identified himself as “Doug Chubb,” and stated that he was a customer. Bartley moved

closer to Chubb and began to converse with him about coin collecting. After getting a

closer look at his eyes, and hearing his voice, Bartley was certain that Chubb was the man

                                              4
who had robbed the bank. After Chubb left the bank, Bartley called Indiana State Police

Detective Hans Nowak (“Detective Nowak”), who was investigating the bank robbery.

Bartley was unaware that Chubb had already been identified as a suspect in the bank

robbery.

       Based on the information obtained from Bartley, the State Police obtained a

warrant to search Chubb’s house, outbuildings, and his Chevrolet Cavalier. When the

police executed the warrant and searched Chubb’s home, they found a light gray

sweatshirt with a dark fleece lining. They also found several two-dollar bills and two

thousand-dollar “money wrappers.”       Tr. p. 159.    When the police located Chubb’s

Cavalier, they observed that it had a rear spoiler, a front license plate bracket with no

plate, and stickers consistent with the car seen in the surveillance video obtained from the

Dairy Queen.

       On June 8, 2009, the police met with Chubb’s acquaintance Sandberg, and

informed him that they had executed a search warrant at Chubb’s home. Sandberg

informed the police that Chubb had told him that the police were investigating Chubb’s

son as a suspect in the bank robbery and had asked Sandberg to keep a small, black semi-

automatic handgun for him. Sandberg gave the weapon to the police. Sandberg also told

the police that when he and Chubb gambled together, Chubb was known to carry large

amounts of cash and had a habit of exchanging newer twenty dollar bills for older ones

and even exchanged newer one-hundred dollar bills for older twenty dollar bills.

       On June 10, 2009, the State charged Chubb with Class B felony robbery. A four-

day jury trial was held between November 16 and November 19, 2010, but the jury could

                                             5
not reach a unanimous verdict. The trial court declared a mistrial, and set a new trial date

of August 23, 2011. On the morning of the second trial, before the jury was selected, the

local newspaper ran a front-page story noting that Chubb’s new trial was about to begin

and that the earlier trial had ended in a hung jury. The story also contained a quote from

an anonymous juror from the first trial who told the paper that the jury was deadlocked

with seven jurors voting to convict, and five voting to acquit. Chubb’s counsel was

aware of the article and made an oral motion to continue the trial and requested that

jurors be selected from another county. The trial court denied the motion, but did

question the jury panel regarding the article in that morning’s newspaper. One member

of the jury panel had seen the newspaper that morning but had not read the article.

Another member of the jury panel had delivered that morning’s newspaper. Although

this potential juror had not read the article, he did overhear a discussion about it. A jury

was selected and the trial court admonished the jury not to read the contents of the

newspaper.

       On August 28, 2011, the jury found Chubb guilty as charged. At a sentencing

hearing held on September 12, 2011, the trial court sentenced Chubb to twelve years with

two of these years suspended to probation. Chubb now appeals.

                                 I. Motion to Continue

       Chubb first claims that the trial court abused its discretion in denying his oral

motion to continue made the day of trial. Chubb recognizes that this motion was made




                                             6
on non-statutory grounds.1 Rulings on non-statutory motions for continuance lie within

the discretion of the trial court, and we will not reverse the trial court’s rulings on such

motions absent an abuse of that discretion and resultant prejudice. Tolliver v. State, 922
N.E.2d 1272, 1281 (Ind. Ct. App. 2010), trans. denied. An abuse of discretion occurs

where the trial court’s decision is clearly against the logic and effect of the facts and

circumstances before the court. Id. This is a showing that Chubb fails to make.

        Chubb claims that the effect of the newspaper article was prejudicial, but this

ignores the fact that both members of the venire who indicated that they had seen the

newspaper that morning stated that they had not actually read the article. The trial court

not only admonished the panel not to read the article, but both of the potential jurors who

saw the article were ultimately dismissed and did not sit on the final jury panel. See Tr.

pp. 10-11, 67-68, 94. We are therefore at a loss as to how Chubb was prejudiced based

on the effect the newspaper article might have had on the jury when none of the jurors

actually saw or read the article.2 The trial court did not abuse its discretion in denying

Chubb’s morning-of-trial motion to continue.

                                  II. Sufficiency of the Evidence

        Chubb also claims that the State failed to present sufficient evidence to support his

conviction for burglary. Upon a challenge to the sufficiency of evidence to support a

conviction, we neither reweigh the evidence nor judge the credibility of the witnesses.

1
  As noted in Tolliver, Indiana Code section 35-36-7-1 provides for motions to continue trial for various
reasons. See 922 N.E.2d at 1281 n.4. Chubb makes no argument that this statute is applicable to his
motion to continue.
2
 Chubb claims that it is “unlikely” that only one of the sixty potential jurors saw the local newspaper that
morning. This is simply a request that we second-guess the credibility of the jurors, which we will not do.

                                                    7
We respect the exclusive province of the trier of fact to weigh any conflicting evidence.

McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). We consider only the probative

evidence and reasonable inferences supporting the verdict, and we will affirm if the

probative evidence and reasonable inferences drawn from the evidence could have

allowed a reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.

Id.

      To convict Chubb of Class B felony robbery, the State was required to prove

beyond a reasonable doubt that Chubb, while armed with a deadly weapon, knowingly or

intentionally took property from another person by threatening the use of force on any

person or by putting any person in fear. See Ind. Code § 35-42-5-1. Chubb does not

dispute that there was evidence to support that someone committed these elements; he

claims that there was simply insufficient evidence to establish that he was the one who

committed these acts. That is, he claims that there was insufficient evidence to establish

the identity of the robber. We disagree.

      There was some direct evidence identifying Chubb as the robber. Bartley, who

was unaware that Chubb was already a suspect, recognized Chubb’s distinctive voice and

his “droopy” eye when he returned to the bank and identified him as the robber. There

was also ample circumstantial evidence from which a reasonable trier of fact could have

concluded that Chubb was the robber. Chubb owned a vehicle that matched the one

recorded fleeing from the scene immediately after the robbery. When he was under

investigation, Chubb asked his friend to hold a handgun of Chubb’s which matched the

description of the handgun used by the robber. Chubb paid a large debt in cash after the

                                            8
robbery. Clothing matching that worn by the robber was found in his house, as were a

large amount of relatively rare two-dollar bills. From this evidence, the jury could

reasonable conclude that Chubb was the man who robbed the bank.

      Chubb attempts to point out weaknesses in Bartley’s testimony and notes that none

of the money found at his house or in his possession was ever directly tied to the cash

taken during the bank robbery. These arguments, however, are simply a request that we

reweigh the evidence and reassess witness credibility, both of which we are prohibited

from doing on appeal. See McHenry, 820 N.E.2d at 126. The evidence favorable to the

jury’s verdict, and the reasonable inferences drawn therefrom, are sufficient to support

Chubb’s conviction.

                                     III. Sentencing

      Lastly, Chubb claims that the trial court abused its discretion in imposing a

twelve-year sentence, with two of these years suspended to probation.          Sentencing

decisions rest within the sound discretion of the trial court. Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2007). So long as the sentence is within the statutory range, it is

subject to review only for an abuse of discretion. Id. An abuse of discretion occurs if the

decision is clearly against the logic and effect of the facts and circumstances before the

court or the reasonable, probable, and actual deductions to be drawn therefrom. Id. at

491. A trial court may abuse its sentencing discretion in a number of ways, including: (1)

failing to enter a sentencing statement at all; (2) entering a sentencing statement that

includes aggravating and mitigating factors that are unsupported by the record; (3)

entering a sentencing statement that omits reasons that are clearly supported by the

                                            9
record; or (4) entering a sentencing statement that includes reasons that are improper as a

matter of law. Id. at 490-91.

       Here, Chubb notes that a trial court may consider as a mitigating circumstance that

“[i]mprisonment of the person will result in undue hardship to the person or the

dependents of the person.” Ind. Code § 35-38-1-7.1(b)(10). Chubb claims that “[t]he

record is well established regarding the current health of Chubb; a partial list of his

conditions are listed in the pre-sentence report, as well as in testimony from trial.”

Appellant’s Br. p. 13. He then asserts “[t]here is no question the imprisonment of Chubb

creates an undue hardship.” Id.

       Chubb does not explain whether his imprisonment would create an undue hardship

to himself, his dependents, or both. It appears, however, that Chubb’s argument is that

imprisonment would be an undue hardship to himself because of his health problems.3

The trial court did not wholly overlook Chubb’s health claims, but it did not find his

health issues to be a mitigating circumstance. See Appellant’s App. p. 49. Furthermore,

Chubb refers us to nothing in the record that would indicate that his conditions would be

untreatable during incarceration. Nor does he explain how a lesser term of incarceration

would be less of a hardship. We therefore cannot say that the trial court abused its

discretion in failing to consider Chubb’s health issues as a mitigating factor.                   See

Henderson v. State, 848 N.E.2d 341, 344-45 (Ind. Ct. App. 2006) (concluding that trial


3
  To the extent Chubb’s argument is one of undue hardship on his dependents, we would observe that
many persons convicted of crimes have dependents and, in the absence of special circumstances showing
an excessive undue hardship, a trial court does not abuse its discretion by failing to consider it as a
mitigating circumstance. Benefield v. State, 904 N.E.2d 239, 247 (Ind. Ct. App. 2009), trans. denied.

                                                  10
court did not abuse its discretion in failing to consider defendant’s poor health to be a

mitigating circumstance where defendant took medication for most of her conditions and

did not present any evidence that her medical conditions would be untreatable during

incarceration).

       Chubb also claims that the trial court abused its discretion in considering his prior

convictions as an aggravating circumstance.         Chubb notes that both of his prior

convictions were misdemeanors and further notes that one conviction occurred in 1981

and the other in 1996. He then claims, “[t]he use of two misdemeanor convictions, the

latest of which was thirteen (13) years prior to the robbery, is improper.” Appellant’s Br.

p. 13. However, it is clear that “a history of criminal or delinquent behavior” may be

considered as a valid aggravating factor. I.C. § 35-38-1-7.1(a)(2).

       Thus, Chubb’s claim can only be that the trial court gave improper aggravating

weight to Chubb’s prior criminal history. However, we may not review the relative

weight or value assigned to aggravating and mitigating circumstances. Anglemyer, 868
N.E.2d at 491; Webb v. State, 941 N.E.2d 1082, 1088 (Ind. Ct. App. 2011) (“The relative

weight given to aggravating and mitigating factors is not subject to review.”), trans.

denied.

       Chubb has failed to establish that the trial court abused its discretion in imposing a

twelve year sentence with two of those years suspended to probation.

                                        Conclusion

       The trial court did not abuse its discretion in denying Chubb’s motion for a

continuance, and the State presented sufficient evidence to establish that Chubb was the

                                             11
individual who robbed the bank. The trial court did not abuse its discretion in sentencing

Chubb to twelve years, with ten years executed and two suspended to probation.

      Affirmed.

ROBB, C.J., and BAILEY, J., concur.




                                           12